t c summary opinion united_states tax_court thomas g henk jr petitioner v commissioner of internal revenue respondent docket no 7120-10s filed date thomas g henk jr pro_se scott w forbord and mark j miller for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for that was based on income reported to the internal_revenue_service on form 1099-misc miscellaneous income but not reported on petitioner’s return the deficiency determined included self-employment_tax that is now conceded by respondent the recomputed deficiency in issue is dollar_figure background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in wisconsin when he filed his petition during petitioner was employed by dealer financial systems and earned wages that were paid weekly on date petitioner’s employment was terminated and he was given severance_pay by a franklin financial corp check for dollar_figure franklin financial corp was a sister corporation of dealer financial systems a form 1099-misc given to petitioner and sent to the internal_revenue_service reported the severance_pay dealer financial systems reported petitioner’s wages of dollar_figure on a form_w-2 wage and tax statement petitioner did not report the severance_pay on his tax_return for respondent determined that the unreported amount was nonemployee compensation subject_to income and self- employment_tax discussion petitioner denied ever working for franklin financial corp and initially disputed receipt of the severance_pay reflected in the form 1099-misc however by the time of trial he stipulated that he had received a check for dollar_figure from that entity he contends that his former employer paid the severance from a different entity and reported it on form 1099-misc to avoid employment_taxes and to shift the burden of such taxes to him the record does not contain any explanation of why petitioner’s severance_pay was paid_by an entity other than the one that paid his wages nonetheless there is no dispute as to the purpose of the payment and it is income that petitioner should have reported on his return for see sec_61 gross_income means all income from whatever source derived and includes compensation_for services including fees commissions fringe_benefits and similar items petitioner’s suspicions concerning the motivation of his former employer are irrelevant to the taxability of the amount that he received neither the employer’s liability for employment_taxes nor petitioner’s share is before the court see mcwhorter v commissioner tcmemo_2008_263 lucas v commissioner tcmemo_2000_14 n grooms v commissioner tcmemo_1992_291 to reflect respondent’s concession decision will be entered for respondent for a deficiency of dollar_figure
